FILE COPY




                                   No. 07-14-00019-CV


J.R.'s Landscaping & Sprinkler               §     From the 72nd District Court
Systems, Inc.                                       of Crosby County
 Appellant                                   §
                                                   September 21, 2015
v.                                           §
                                                   Opinion by Justice Campbell
City of Crosbyton                            §
 Appellee
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 21, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo